UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1812



In Re: WILLIAM H. ARNOLD,
                                                              Debtor.



ALLAN J. CULVER, JR.,

                                                           Appellant,
          versus


TERRY L. MUSIKA,

                                                  Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
476-AMD, BK-93-55035-JFS)


Submitted:   November 26, 2003         Decided:     December 23, 2003


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan J. Culver, Jr., Appellant Pro Se. Richard Leo Wasserman,
Darek S. Bushnaq, VENABLE, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allan J. Culver, Jr., appeals from the district court’s order:

(1) dismissing as untimely his appeal from the bankruptcy court’s

order denying his motion for appointment as counsel to the debtor

in the underlying bankruptcy proceeding; and (2) affirming the

bankruptcy court’s order denying his motion for allowance of

counsel fees.   Our review of the record and the district court’s

opinion discloses no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   Culver v. Musika, Nos.

CA-03-476-AMD; BK-93-55035-JFS (D. Md. May 27, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2